Citation Nr: 9934304	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  92-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hallux valgus 
deformities and arthritic changes of the feet secondary to 
service-connected residuals of frozen feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  He was a prisoner of war in Germany for a 
period of four months.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

There is no competent medical evidence of record of a nexus, 
or link, between hallux valgus deformities and arthritic 
changes of the feet and service-connected frozen feet.  


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for hallux valgus deformities 
and arthritic changes of the feet.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reflects that upon 
discharge examination it was noted that the veteran had a 
history of frozen feet with subsequent pain in the toes.  
Examination showed cold feet due to vasomotor disturbances 
from frostbite.  

Service connection for frozen feet was established upon 
rating action in March 1946 and a 10 percent rating was 
assigned.  In an August 1948 rating decision, it was noted 
that the appellant failed to report for examination and his 
payments were discontinued.  The noncompensable rating was in 
effect until rating decision in November 1991 when a 10 
percent rating was assigned, effective from the date of the 
reopened claim, June 19, 1991.  The grant was essentially 
based on findings made at an August 1991 VA examination to 
include chronic "coldness" of the lower legs and feet with 
tingling and numbness over the lateral aspect of both ankles 
and feet.  The final diagnoses also included that there were 
bilateral hallux valgus deformities and arthritic changes.  

A Board remand decision from October 1995, noting that it was 
unclear whether the hallux valgus deformities and arthritic 
changes were simply co-existing condition or causally related 
to the service-connected frozen feet, remanded the case for 
an orthopedic examination.  The requested examination was 
conducted in January 1996.  At that time, the veteran 
reported that he experienced increased pain in the bilateral 
first metatarsophalangeal (MP) joints due to bunions.  The 
examiner noted that there was no known trauma to the feet 
other than frozen feet.  He opined that there was no obvious 
causal relationship between service-connected residuals of 
frozen feet and hallux valgus deformities and arthritic 
changes in the feet.  The examiner considered these to be 
"simply co-existing conditions."  Examination showed 
moderate bilateral hallux valgus.  The final diagnoses 
included residuals of bilateral frozen feet; bilateral hallux 
valgus; degenerative arthritic changes in the feet, 
especially involving bilateral first metatarsophalangeal 
joints.  

In a July 1996 rating decision, the claim on appeal was 
denied.  In a January 1997 remand decision, however, it was 
determined that further specialized examination would be 
instructive in determining the appropriate disposition 
warranted in this case.  An additional orthopedic VA 
examination was scheduled for the purpose of determining 
whether the hallux valgus deformities and arthritic changes 
noted during the August 1991 examination were co-existing 
conditions, or whether they were causally related to the 
service-connected residuals of frozen feet.  

The requested examination was conducted in March 1997.  The 
veteran noted that when he was a prisoner of war (POW) he 
wore his boots and was forced to walk on his feet on the 
frozen ground.  He indicated that his feet were now cold and 
his toenails dropped off.  The examiner noted that there was 
no pain in the motion passively or actively of the toe joints 
including the MP of the other toes.  He had good painless 
motion of the smaller joints of the toes.  X-rays of the feet 
revealed hallux valgus on both sides with mild arthritic 
changes noted of the MP joint of the great toe.  The examiner 
stated that the hallux valgus deformity and arthritic changes 
were co-existing conditions and were not related to service-
connected residuals of frozen feet.  The hallux valgus and 
arthritic changes were present, but within medical 
probability there was no causal relationship between such 
disorders and the frozen feet.  The examiner noted that 
reviewed the claims file.  

The RO denied the claim on appeal in July 1997.  Subsequently 
added to the record were additional private and VA records.  
Pertinent to the claim at hand was a March 1999 VA consult 
examination report.  It was noted by the physician that he 
had examined the veteran the month before.  It was also this 
examiner's opinion that while the veteran had typical cold 
intolerance from previous frostbite which was service-
related, his hallux valgus and arthritic changes were not 
service-related and not related to frostbite.  

In an April 1999 rating decision, the veteran was assigned 
separate 20 percent disability ratings for residuals of cold 
injury of each foot.  In June 1999, the RO denied the claim 
on appeal.  

Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

The veteran essentially contends that his current hallux 
valgus and arthritic changes of the feet are secondary to his 
service-connected frozen feet.  While the Board does not 
doubt the veteran's good faith in advancing his claim, the 
Board is constrained by law to render its determination 
objectively on the basis of the evidence rather than 
subjectively on the basis an assessment the veteran's good 
faith.  The fundamental fact in this matter is there is no 
competent medical evidence of record of a nexus, or link, 
between current disabilities of the feet and frozen feet.  On 
the contrary, numerous examiners who have specifically 
addressed the question of a possible causal relationship have 
all determined that they are simply co-existing conditions 
and unrelated.  As the veteran has not had any medical 
training or expertise, his unsupported assertions do not 
constitute competent evidence of the required medical nexus.  
See Espiritu, supra (lay persons are not competent to offer 
medical opinions).  See also Grottveit, supra (lay assertions 
of medical etiology can not constitute evidence to render a 
claim well grounded under section 5107(a)).  In the absence 
of competent medical evidence of a link between the veteran's 
hallux valgus deformities and arthritic changes of the feet, 
initially noted in 1991, and his frozen feet, his appeal must 
fail as not well grounded.  

In light of the foregoing, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim for service connection for the issue on 
appeal.  As such, the VA is under no further duty to assist 
him in developing the facts pertinent to this claim.  Epps, 
supra.  The Board recognizes that this appeal is being 
disposed of in a manner that differs from that utilized by 
the RO, denial of the veteran's claim on the merits, whereas 
the Board has concluded that the claim is not well grounded.  
When an RO does not specifically address the question whether 
a claim is well grounded and proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  


ORDER

The veteran, not having presented a well grounded claim for 
service connection for hallux valgus deformities and 
arthritic changes of the feet secondary to service-connected 
residuals of frozen feet, the appeal is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

